Title: [Diary entry: 7 June 1786]
From: Washington, George
To: 

Wednesday 7th. Mercury at 72 in the Morning—78 at Noon and 74 at Night. Morning a little cloudy—in the afternoon light showers around us, with thunder and lightning at a distance—light breezes from the Southward. Rid to the Ferry, Dogue run, and Muddy hole Plantations and through the Wheat and Rye at the first—neither of which answered my expectations. The first, besides having a small head generally, was mixed exceedingly with cheat and the latter was much broken down with the winds and rain which had happened and abounded in white heads deficient of grain—occasioned I presume by the heavy rains which happened while the ear was in bloom. The Wheat, it is to be hoped, will escape this disaster as there has been little or no wind or rain since it began to bloom which is now pretty well over. The people at the Plantations above mentioned, were all replanting & setting Corn according to circumstances, in their drilled ground. At Muddy hole, setting took place altogether and here also they began to replant Peas, but had not enough of the large kind to make good the deficiency—but plenty of the small, black eyed Peas. Sheared the few sheep I had at the Ferry to day. Fanny Washington and the two Children, Nelly, & Geo. Washington, together with Miss Nancy Craik came home yesterday whilst we were at dinner.